Judgment, Supreme Court, Bronx County (Efrain Alvarado, J.), rendered April 12, 1999, convicting defendant, after a jury trial, of murder in the second degree, and sentencing him to a term of 20 years to life, unanimously affirmed.
The verdict convicting defendant of depraved indifference murder was based on legally sufficient evidence and was not against the weight of the evidence. The record fails to support defendant’s claim that he fired into a nearly deserted street. On the contrary, defendant fired shots in dangerous proximity to at least five people, killing one of them (see People v Sanchez, 98 NY2d 373 [2002]; People v Fenner, 61 NY2d 971 [1984]; People v Register, 60 NY2d 270, 275 [1983]).
Defendant was not deprived of a fair trial when the prosecutor questioned two witnesses about a pistol that was not received in evidence. The pistol was exhibited to the witnesses but concealed from the jury by a box, and the witnesses’ testimony, along with the court’s curative instructions (which met with defendant’s approval), were sufficient to prevent any prejudice. Defendant’s claim that this aspect of the trial suggested that he was guilty of an uncharged crime is speculative (cf. People v Flores, 210 AD2d 1 [1994], lv denied 84 NY2d 1031 [1997]).
Defendant’s arguments regarding the People’s summation are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find no basis for reversal (see People v D’Alessandro, 184 AD2d 114, 118-119 [1992], lv denied 81 NY2d 884 [1993]).
We perceive no basis for reducing the sentence. Concur— Saxe, J.P., Ellerin, Williams, Lerner and Marlow, JJ.